Citation Nr: 1447521	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right middle finger disability.

3.  Entitlement to an effective date prior to January 20, 2011 for the grant of service connection for residuals of a right ring finger sprain.

4.  Entitlement to service connection for a right hand disability, to include as secondary to residuals of a right ring finger sprain.

5.  Entitlement to an initial compensable rating for residuals of a right ring finger sprain.

6.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for erectile dysfunction to include as secondary to hypertension and PTSD.

8.  Entitlement to service connection for hypertension to include as secondary to PTSD.

9.  Entitlement to service connection for heel spurs.

10.  Entitlement to an initial increased rating in excess of 50 percent for PTSD.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from December 2003 to May 2005.

This matter is before the Board of Veterans' Appeals on appeal of May 2010, December 2010, April 2012, and June 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of sleep apnea, heel spurs, PTSD, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Tinnitus was not manifested during the Veteran's active duty service and is not otherwise related to service.

2.  A right middle finger disability has not been present during the appeal period.

3. A claim for service connection for a right ring finger disability was received January 20, 2011.

4.  A right hand disability has not been present during the appeal period.

5.  The Veteran's service connected residuals of a right ring finger sprain have been manifested by painful limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right middle finger disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for an effective date prior to January 20, 2011 for residuals of a right ring finger sprain have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for a compensable rating for residuals of a right ring finger sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters of April 2010, September 2010, and February 2011 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in January 2013 supplemental statements of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As it pertains to the claims of tinnitus, right ring finger, and right hand stiffness, VA examinations were conducted in June 2011, December 2011, and April 2012.  As the reports of the examinations are based on the Veteran's medical history and a physical examination, the Board finds the examinations are adequate so the Board's evaluation of the disability is a fully informed one.  

The Board acknowledges that the Veteran was not provided with a VA examination in regards to his claim for a right middle finger disability.  The Veteran's service treatment records are silent for a complaint of or treatment for a right middle finger disability.  Moreover, there is no competent evidence that the Veteran has a current right middle finger disability.  As such, the claim for service connection for a right middle finger fails to meet the threshold requirement for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Service Connection and Earlier Effective Date Claims

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

A. Tinnitus

Facts

In August 2010, the Veteran filed the current claim of service connection for tinnitus.  He maintained that he experienced constant ringing in his ears and that he was exposed to mortar rounds, heavy equipment machinery, and artillery during service.   The Veteran is in receipt of a combat action badge.  Accordingly, exposure to loud noise is established.

Service treatment records are silent for treatment for, complaints of, or a diagnosis of tinnitus.  The Veteran denied experiencing ringing in his ears on post-deployment health assessments in September 2005 and November 2005.

On VA examination in June 2011, the Veteran complained of constant ringing in his ears.  He maintained that he first noticed the ringing in his ears in 2005.  He endorsed a history of military and recreational noise exposure.  The examiner assessed tinnitus and opined that the Veteran's tinnitus was less likely than not caused by or a result of acoustic trauma while on active duty.  The examiner noted that there was no significant permanent threshold shift in hearing sensitivity for either of the Veteran's ears.  Additionally, the examiner stated that although the Veteran reported that his tinnitus began in 2005, he denied tinnitus on his post-deployment health assessments in 2005.  The examiner concluded that the exact etiology of the Veteran's tinnitus is unknown at this point. 

Analysis

The foregoing evidence demonstrates that the Veteran has a current disability of tinnitus.  What remains for consideration is whether there is a link or nexus between the Veteran's claimed disability and his service, to include his exposure to noise during service.

The Veteran is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470.  Even when a lay observer is competent to report symptoms, the credibility must be assessed.  In September and November 2005, the Veteran maintained that he did not experience ringing in his ears; however, on VA examination in June 2011, he stated that his tinnitus began in 2005.  The Board finds that the contemporaneous evidence, which was made in connection with receiving medical treatment, is more credible and probative than the Veteran's most recent statements, which were made in connection with his claim for VA benefits approximately five years later.  

"At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  In the Veteran's case, he appears to now sincerely believe his recollection as to what happened in service.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.

Following an interview and examination of the Veteran and review of the claims file and his service treatment records, the June 2011 examiner concluded that his tinnitus was not at least as likely as not related to service.  The examiner pointed to the Veteran's inconsistent statements regarding the onset of his tinnitus.

The evidence against a nexus to service outweighs the evidence in favor.  The Veteran denied ringing in his ears in 2005.  The Veteran had some noise exposure during service, but this is not necessarily the cause of his tinnitus.  The Veteran's account of his tinnitus is of low credibility and the Board assigns little probative value to it.  The competent medical evidence indicates that, on full review of the evidence, the Veteran's tinnitus is not likely related to service.  The 2011 medical opinion outweighs the Veteran's statements. 

In consideration of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  Thus, there is no doubt to be resolved and service connection is not warranted for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


B. Right Middle and Ring Finger Claims

Facts

In March 2010, the Veteran filed a claim of service connection for a broken bone on his right middle finger.  He maintained that the disability began in November 1989.  The Veteran's service treatment records are silent for complaints of, treatment for, or diagnosis of a right middle finger disability.  However, service treatment records reveal that the Veteran fractured his right ring finger in December 1988.  The physician noted that the Veteran had limited range of motion in his right hand.  The physician also noted that his fourth digit was characterized by deformity and edema.  The assessment was a boxer's fracture.

In May 2010, the RO denied the claim of service connection for a right middle finger disability on the basis that neither the Veteran's service treatment records nor his current VA treatment records revealed treatment for or a diagnosis of a right middle finger disability.  In the accompanying notification letter, the RO invited the Veteran to submit a claim for residuals of his right ring fracture.  The Veteran filed a claim for service connection for his right ring finger that was received on January 20, 2011.

The Veteran timely perfected his appeal for service connection for a right middle finger disability in June 2011.  In correspondence received July 2011, however, the Veteran's representative stated that the Veteran incorrectly filed his claim for the right middle finger when in fact he was having difficulty with his right ring finger.  Neither the Veteran nor his representative expressly withdrew the claim of service connection for a right middle finger disability from appeal.

Analysis-Service Connection for Right Middle Finger

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The service treatment and VA treatment records do not show a diagnosis of a right middle finger disability or any associated complaints.  Moreover, the Veteran's representative maintains that Veteran incorrectly filed his claim for his right middle finger when he in fact is having difficulty with his right ring finger.  This is persuasive evidence that a current right middle finger disability is not shown.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current right middle finger disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim of service connection for a right middle finger disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis-Right Ring Finger Earlier Effective Date

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The claim leading to the award of service connection was received by the RO on January 20, 2011.  Although the Veteran's representative maintains that the Veteran incorrectly filed his claim in March 2010 for the right middle finger when in fact he was having difficulty with his right ring finger, such an error on the Veteran's part does not warrant an earlier effective date.

The assertion that the Veteran's claim for his right middle finger was a mistaken claim of service connection for his right ring finger is incongruous with the fact that the Veteran continued to appeal his claim of service connection for his right middle finger.  Thus, the Veteran's earlier claim of service connection for his right middle finger cannot reasonably be construed as a claim of service connection for his right ring finger.  Additionally, there is no evidence of record that the Veteran filed a claim of service connection for his right middle finger prior to January 20, 2011.

The Board notes that a veteran's claim is not limited solely to the disability identified by the veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, it was held that the Board erred when it denied a claim of service connection for PTSD on the grounds that there was no current diagnosis when there were other diagnosed psychiatric disorders that appeared to incorporate the symptoms that the veteran experienced.  Id.  This outcome was based on the idea that a veteran may not be competent to identify the exact disability for which he is filing.  

Unlike Clemons, the Veteran identified the specific body part in question the earlier claim-the right middle finger.  While he may not be competent to identify a specific disability associated with the body part (e.g., fracture, arthritis, strain, neurological impairment), it is reasonable to assume that he can accurately identify the specific finger in question.  It is not reasonable for a specific claim for a "broken bone on right middle finger" to be interpreted or broadened to mean other fingers.  Thus, based on the discussion above, the Board concludes that the earlier middle finger claim cannot be reasonably interpreted as a ring finger claim.

Accordingly, the preponderance of the evidence is against an earlier effective date for the award of service connection for a right ring finger disability; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


C. Right Hand

Facts

In January 2011, the Veteran filed a claim for a right hand disability.  He maintained that he experienced stiffness and decreased strength in his hand.  He stated that he was right hand dominant.  

The Veteran's service treatment records reveal that the Veteran fractured his right ring finger in December 1988.  The physician noted that the Veteran had limited range of motion in his right hand.  The assessment was a boxer's fracture.

On VA examination in December 2011, x-ray results showed no evidence of a fracture or other significant bone or soft tissue abnormality; however there was a small benign cyst noted in the lunate.  The impression was negative right hand.  The examiner indicated that the test results were within normal limits.

On VA examination in April 2012, x-ray results revealed no acute displaced fracture, large joint effusion, dislocation or destructive osseous lesion.  The impression was negative for an acute displaced fracture.

Analysis

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain, 21 Vet. App. at 321.

The VA treatment records and VA examinations do not show a diagnosis of a right hand disability.  The only indication of a disability on the right hand is the right ring finger spring/boxer's fracture residual for which the Veteran has already been awarded service connection.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan, 573 F.3d. at 1286.  In the absence of proof of a current right hand disability, there can be no valid claim of service connection.  Brammer, 3 Vet. App. at 225.

The preponderance of the evidence is against the claim of service connection for a right hand disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III. Initial Rating Claim for the Right Ring Finger

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Facts

The Veteran maintains that a higher evaluation is warranted for his service-connected residual of a right ring finger sprain.  The Veteran's representative maintains that the Veteran experiences decreased strength and right hand stiffness as a residual of his right ring finger sprain.

On VA examination in December 2011, the Veteran reported that the condition of his right ring finger has worsened over time.  He maintained that his right ring finger did not cause pain, but that he experienced weakness and stiffness as a residual.  Range of motion was 80 degrees, with pain at 65 degrees.  The examiner assessed right fourth digit sprain.  The subjective factor was pain and the objective factors were decreased range of motion.

On VA examination in April 2012, the examiner indicated there was evidence of limitation of motion or painful motion of the Veteran's right ring finger.  There was no evidence of ankylosis and there were no abnormal findings noted in imaging studies.

Analysis

The Veteran's service-connected residual of a right ring finger sprain has been evaluated under Diagnostic Code 5230 since service connection was granted in an April 2012 rating decision effective January 20, 2011.

Diagnostic Code 5230 pertains to limitation of motion of the ring finger or little finger.  Under that diagnostic code, for either the major or minor side, any limitation of motion warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Here, the evidence does show that the Veteran's right ring finger disability has resulted in limitation of motion based on clinical testing.  In any case, limitation of motion of the ring finger warrants a noncompensable rating under Diagnostic Code 5230.  As the Veteran retains motion in and functional use of the right ring finger, his disability picture does not approximate ankylosis of the right ring finger. In any event, even unfavorable ankylosis of the ring finger warrants only a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Moreover, the evidence does not show that the Veteran's disability picture approximates amputation of the right ring finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  This is so even with consideration of painful motion and other factors.  Therefore, a compensable rating is not warranted for residuals of right ring finger fracture at any point since the award of service connection under the diagnostic codes pertaining to the ring finger.

The Board does not find that Diagnostic Code 5010 is appropriate for evaluating the Veteran's right ring finger disability as arthritis has not been substantiated by x-ray findings.  None of the VA examiners provided a diagnosis of arthritis or degenerative changes even after x-rays were taken of the right hand.  The April 2012 examiner specifically indicated that there were no abnormal findings resulting from imaging studies.  Thus, any diagnostic code pertaining to arthritis is not applicable to the Veteran's claim.

Lastly, the Board does not find that a compensable rating is warranted under 38 C.F.R. § 4.59.  As noted in the right index finger analysis, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  The Rating Schedule does not provide for even a 10 percent rating for any amount of limitation of motion of the ring finger.  Thus, there is no "minimum compensable rating" for limitation of motion of a ring finger joint.  Consequently, although the evidence tends to show that the Veteran experiences painful motion of the right ring finger, that manifestation does not provide for a compensable rating.

The preponderance of the evidence is against the claim for an initial compensable rating for the Veteran's right ring finger disability; there is no doubt to be resolved; and a compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 


ORDER

Service connection for tinnitus is denied.

Service connection for a right middle finger disability is denied.

An effective date prior to January 20, 2011 for the grant of service connection for a right ring finger disability is denied.

Service connection for a right hand disability is denied, to include as secondary to residuals of a right ring finger sprain.

An initial compensable rating for a right ring finger disability is denied.


REMAND

The Veteran maintains that his sleep apnea, hypertension, and erectile dysfunction are secondary to his service-connected PTSD.  Alternatively, the Veteran also maintains that his erectile dysfunction is secondary to his hypertension.

A VA examination was conducted in May 2011 and a medical opinion was provided with respect to the Veteran's claim for hypertension, erectile dysfunction and sleep apnea.  The examiner opined that it was less likely than not that the Veteran's hypertension, erectile dysfunction, and sleep apnea were caused by or a result of his service connected disability.  The examiner concluded that the Veteran's hypertension, erectile dysfunction, and sleep apnea were due to his age, tobacco use, and morbid obesity.  Although the May 2011 medical opinion addressed possible secondary causation between the Veteran's service-connected PTSD and the aforementioned claimed conditions, the examiner did not comment on whether the Veteran's claimed disabilities were aggravated by his PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, when another medical opinion is provided on remand, the opinion should also address secondary service connection based on aggravation.  

Additionally, service treatment reports dated January 1995 reveal the Veteran's blood pressure was 150/80.  It was noted that the Veteran experienced mild increased systolic blood pressure.  Accordingly, a new opinion should also address direct service connection for the Veteran's hypertension.  The Veteran is not currently service connected for hypertension; however, if service connection is granted for this disability, a new medical opinion should also be provided on remand to address the Veteran's contention that his erectile dysfunction is secondary to his hypertension. 

In a notice of disagreement dated November 2010, the Veteran's representative noted that the Veteran was awarded a Combat Action Badge and maintained that the Veteran's lay statements regarding observable injuries should warrant an examination.  The Veteran has provided conflicting statements regarding the onset of his heel disability, characterized as heel spurs.  In his March 2010 claim for benefits, he reported that he experienced heel spurs since 2008; however, during a VA examination for PTSD, he maintained that he has experienced heel spurs since 2004.  Nonetheless, the requirement to secure a VA medical examination is a low bar.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records confirm a current diagnosis of heel spurs and the Veteran, through his representative, maintains that his injury is related to combat.  Accordingly, a VA examination and opinion should be provided on remand.

The Veteran also maintains that a higher rating is warranted for his service-connected PTSD.  The May 2011 statement of the case referenced treatment records from the Fayetteville, Arkansas, VA Medical Center (VAMC) from October 2008 to May 2011 that specifically address the Veteran's PTSD symptoms.  The aforementioned treatment records have not been associated with the file.  It also appears that the Veteran may receive regular treatment at the Fayetteville VAMC.  Accordingly, any more recent treatment records should be obtained in light of the remand.  Additionally, the Veteran, through his representative, maintains that the VA examiner did not fully discuss his homicidal ideation and the extent his PTSD symptoms interfere with his employability.  As the Veteran argues that his symptoms have worsened, a new examination is required. 

Accordingly, these issues are REMANDED for the following actions:

1. Obtain complete VA treatment records from the Fayetteville VA Medical Center, to include treatment records from January 2007 to September 2009, October 2008 to May 2011, and October 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea and erectile dysfunction are aggravated by his service connected posttraumatic stress disorder

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to service, or is aggravated by his service-connected posttraumatic stress disorder.

If the examiner finds that the Veteran's hypertension is related to service or a service connected disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by or aggravated by his service-connected hypertension.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heel spurs are related to his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  Further, the examiner must indicate the extent, if any, of the Veteran's homicidal ideation.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


